[DO NOT PUBLISH]


                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________            FILED
                                                               U.S. COURT OF APPEALS
                                            No. 11-13122         ELEVENTH CIRCUIT
                                        Non-Argument Calendar        APRIL 9, 2012
                                      ________________________        JOHN LEY
                                                                       CLERK
                               D.C. Docket No. 1:10-cr-20806-JLK-4


UNITED STATES OF AMERICA,

lllllllllllllllllllllllllllllllllllllll                                lPlaintiff-Appellee,

                                               versus

MICHAEL CANADA,

llllllllllllllllllllllllllllllllllllllll                             Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                           (April 9, 2012)

Before TJOFLAT, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:

         On June 29, 2011, the district court sentenced Michael Canada on a plea of
guilty to a prison term of 70 months for conspiring, in violation of 21 U.S.C. §

963, to import one or more kilograms of heroin, five or more kilograms of cocaine,

and fifty kilograms of marijuana, in violation of 21 U.S.C. 952(a). He now

appeals his sentence, contending that the district court imposed a procedurally

unreasonable sentence because it erred (1) in calculating his total offense level and

(2) by failing to consider the two-year sentencing disparity between him and

codefendant Terrell Pratt.

      A sentence may be procedurally unreasonable if the district court

“improperly calculates the Guidelines range, treats the Guidelines as mandatory

rather than advisory, fails to consider the appropriate statutory factors, selects a

sentence based on clearly erroneous facts, or fails to adequately explain the chosen

sentence.” United States v. Gonzalez, 550 F.3d 1319, 1323 (11th Cir. 2008). The

problem Canada faces is that he invited any error the district court may have

committed in calculating his total offense level. “[A] party may not challenge as

error a ruling or other trial proceeding invited by that party.” United States v.

Love, 449 F.3d 1154, 1157 (11th Cir. 2006) (applying invited error to a sentencing

issue). “The doctrine of invited error is implicated when a party induces or invites

the district court into making an error.” Id. “The doctrine stems from the common

sense view that where a party invites the trial court to commit error, he cannot

                                           2
later cry foul on appeal.” United States v. Brannan, 562 F.3d 1300, 1306 (11th

Cir. 2009).

        Canada invited any error the district court may have made in calculating his

total offense level and Guideline sentence range because, in his objections to the

presentence report, he explicitly told the district court that (1) the proper base

offense level was 32, (2) he should receive a three-level reduction for acceptance

of responsibility, (3) he should receive a two-level safety valve reduction, (4) the

total offense level was 27, and (5) the advisory Guidelines sentence range was 70

to 87 months. Additionally, at sentencing, he agreed that, even once the 6.51

kilograms of cocaine were not attributed to him, the sentence range calculation did

not change. Accordingly, he cannot now claim that the district court miscalculated

his total offense level and resulting sentence range. See Brannon, 562 F.3d at

1306.

        As for the alleged sentencing disparity, Canada did not object to the

purported disparity at sentencing; hence, we consider the alleged disparity for

plain error. United States v. Patterson, 595 F.3d 1324, 1326 (11th Cir. 2010).

This standard requires the defendant to show “(1) an error; (2) that is plain; (3)

that affects substantial rights; and (4) that seriously affects the fairness, integrity,

or public reputation of judicial proceedings.” Id.

                                            3
      We find no plain error here. Both Canada and Pratt were sentenced to the

low end of the Guidelines sentence range calculated for them. They had different

base offense levels, total offense levels, and sentence ranges. Given the

difference in total offense levels, Canada and Pratt were not similarly situated, and

the disparity between their sentences is not plain error, much less error.

      AFFIRMED.




                                          4